Citation Nr: 0637429	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-15 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for 
disorders involving the veteran's low back and knees.  


FINDINGS OF FACT

1.  The veteran developed degenerative changes in both knees 
over 30 years after service. 

2.  An unappealed August 1995 rating decision denied service 
connection for a low back condition on the basis that it was 
caused by a motor vehicle accident in December 1979.  

3.  The evidence received since the August 1995 rating 
decision does not include medical evidence that the veteran's 
low back disorder is related to service.  


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, (2006).

2.  The August 1995 rating decision which denied service 
connection for a low back condition is final.  38 U.S.C.A. § 
7105 (West Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The additional evidence presented since the August 1995 
rating decision is not new and material, and the claim for 
service connection for a low back disorder has not been 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West Supp. 
2005); 38 C.F.R §§ 3.102, 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Knee Disorder

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases such as arthritis may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In this case, the veteran's service medical records make no 
reference to a chronic disability involving either knee.  In 
February 1969, the veteran was treated for a superficial 
infection in his right knee.  However, this condition was 
treated and resolved, as the remainder of the service medical 
records make no further reference to knee problems.  Of 
particular relevance, both knees were normal at his 
separation examination in April 1971.  Thus, the lack of 
evidence of a chronic knee disability in service provides 
highly probative evidence against the veteran's claim.  

As noted above, the veteran served on active duty from May 
1968 to May 1971.  There is also no evidence of arthritis in 
either knee during the one-year presumptive period after 
service.  Indeed, a knee disorder was not identified until 
2003, over 30 years after his separation from active duty.  
In this regard, x-rays performed at an April 2003 VA 
examination revealed degenerative changes in both knees.  
However, the examiner did not relate these findings to the 
veteran's period of service.  Indeed, veteran himself 
reported the onset of bilateral knee pain following back 
surgery in 1980, providing factual evidence against his 
claim.  The record confirms that he underwent back surgery in 
March 1980 after injuries sustained in a motor vehicle 
accident in December 1979.  Thus, this report provides highly 
probative evidence against the veteran's claim.  

The lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

In short, the medical evidence shows that degenerative 
changes involving the veteran's knees were first identified 
over 30 years after his separation from active duty and have 
not been medically linked to service, thereby providing 
highly probative evidence against the veteran's claim. 

The Board has also considered the veteran's own lay 
statements in support of his claim.  At his April 2003 
examination, the veteran admitted that his bilateral knee 
disorder had its onset following back surgery in 1980.  It 
thus appears that the veteran's argument is based on a 
secondary theory of service connection (i.e., that his 
bilateral knee disability is secondary to his service-
connected low back disability).  See 38 C.F.R. § 3.310 
(2006).  However, since service connection has not been 
established for a low back disorder, this theory has no legal 
merit. 

In any event, as a layperson, without the appropriate medical 
training and expertise, the veteran is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
such as the source of his bilateral knee disorder.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Thus, the veteran's personal opinion 
concerning the etiology of his bilateral knee disorder would 
not be a sufficient basis for awarding service connection.

In short, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a bilateral knee disorder.  In denying 
his claim, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b).

II.  Low Back Disorder

The RO initially denied service connection for a low back 
condition in an unappealed August 1995 rating decision.  The 
relevant evidence at that time included the veteran's service 
medical records, which showed treatment only one occasion in 
August 1970 for low back pain after falling in the shower.  
However, the remainder of the service medical records made no 
further reference to back problems.  The record at that time 
also revealed that the veteran underwent a partial 
laminectomy and diskectomy at L4-5 and L5-S1 following a 
serious motor vehicle accident in December 1979.  

In light of these findings, the RO in August 1995 denied 
service connection for a low back condition on the basis that 
it was due to an injury that occurred many years after 
service.  The veteran was notified of the August 1995 rating 
decision and of his appellate rights in a letter dated in 
September 1995; however, he did not seek appellate review 
within one year of notification.  Therefore, the August 1995 
rating decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.

In March 2003 the veteran attempted to reopen his claim for 
service connection for a low back disorder on the basis of 
new and material evidence.  Although the RO reopened and 
adjudicated the claim on the merits, the Board must first 
determine whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
low back disorder since the final August 1995 rating 
decision.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  Id. at 284.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
August 1995 rating decision.  Since that decision, the only 
medical evidence submitted pertaining to the veteran's back 
consists of VA outpatient treatment records dated from 2002 
to 2003, none of which indicates that his current low back 
disorder is related to service.  Thus, although these records 
are "new," in that they did not exist at the time of the 
August 1995 rating decision, they are not material to the 
central issue in this case, i.e., whether the veteran's low 
back disorder is related to service.  Accordingly, the newly 
submitted evidence, by itself or in connection with evidence 
already in the file, does not relate to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 3.156.

In addition to the newly submitted medical evidence, the 
Board has also considered the veteran's own lay statements in 
support of his claim.  However, the Board emphasizes that 
statements provided by the veteran are not material within 
the meaning of 38 C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

As a whole, the evidence received since the August 1995 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material.  
Therefore, the August 1995 rating decision remains final and 
the appeal is denied.

Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a low back disorder, the Board finds that a 
June 2003 letter complies with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), in which the Court held that, in addition to 
notifying the veteran of evidence and information necessary 
to prove his underlying claim, the claimant must also be 
notified of the evidence and information necessary to reopen 
his claim for service on the basis of new and material 
evidence.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that the Board erred by relying 
on various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The Board finds that a medical opinion is not necessary to 
determine whether the veteran's bilateral knee disability is 
related to service, as there is no evidence of a knee injury 
in service and no evidence of arthritis until more than 30 
years after service.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The Board also finds that a medical opinion is not required 
to address whether the veteran's low back disorder is related 
to service, as the VCAA appears to have left intact the 
requirement that a veteran present new and material evidence 
to reopen a final decision under 38 U.S.C.A. § 5108 before 
the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of the claim.  
38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, in the 
absence of new and material evidence, VA is not required to 
provide assistance to a claimant in attempting to reopen a 
previously disallowed claim).  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.

ORDER

Service connection for a bilateral knee disorder is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a low back disorder, the 
appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


